Citation Nr: 0737195	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-34 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for disc 
protrusion L5-S1 with scoliosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1979 to 
January 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.

In her notice of disagreement, the veteran indicated that she 
also sought entitlement to VA benefits for a miscarriage, 
improper DNC causing post hemorrhage and tubular scarring, 
laparoscopic surgery (which failed to correct tubular 
damage); fibroid cysts/lower abdominal pain; infertility; 
hysterectomy; and loss of sense of smell.  These are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to December 2006, the medical evidence failed to 
show: limitation of motion in the lumbar spine; moderate 
intervertebral disc syndrome manifested by recurring attacks; 
prescribed bed rest; evidence of a lumbosacral strain; or 
moderate incomplete paralysis of the sciatic nerve. 
 
2.  As of December 2006, the medical evidence showed 60 
degrees of forward flexion, when accounting for pain and 
repetitive motion, but the veteran's back disability was not 
productive of severe intervertebral disc syndrome manifested 
by recurring attacks with intermittent relief; lumbosacral 
strain or moderate incomplete paralysis of the sciatic nerve.

3.  The veteran's back disability has not required prescribed 
bed rest.  


CONCLUSIONS OF LAW

Criteria for a rating in excess of 10 percent for a lower 
back disability were not met prior to December 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, 4.124a, Diagnostic Codes (DCs) 5237, 5243, 8520 
(2007); 38 C.F.R. § 4.71a, DCs 5285, 5292, 5293 (2002).

The criteria for a separate 20 percent rating for limitation 
of motion of the lumbar spine were met as of December 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, 4.124a, Diagnostic Codes (DCs) 5237, 5243 (2007); 
38 C.F.R. § 4.71a, DCs 5285, 5292, 5293 (2002).

The criteria for a rating in excess of 10 percent for 
neurological manifestations of the veteran's back disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Codes 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised.  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The veteran filed her claim of service connection for a back 
condition several months after her separation from service in 
2002; and she was assigned a 10 percent rating under 
38 C.F.R. § 4.124a, DC 8520.  Under this DC, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve; and a 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve.

At the time the veteran filed her claim, 10 percent ratings 
were also available for disabilities of the back based on 
limitation of motion, intervertebral disc syndrome (IVDS), or 
lumbar strains.  

A 10 percent rating was assigned under 38 C.F.R. § 4.71a, DCs 
5292 for slight limitation of motion of the lumbar spine; 
while a 20 percent rating assigned for moderate limitation of 
motion of the lumbar spine.

Alternatively, back disabilities could also be rated under 
38 C.F.R. § 4.71a, DC 5293 for intervertebral disc syndrome 
(IVDS); with a 10 percent rating assigned for mild IVDS; a 20 
percent rating assigned for moderate IVDS with recurring 
attacks; and a 40 percent rating assigned for severe IVDS 
with recurring attacks and only intermittent relief.

Under the old rating criteria, a lumbosacral strain was rated 
under 38 C.F.R. § 4.71a, DC 5295.  A 10 percent rating was 
assigned for a lumbosacral strain with characteristic pain on 
motion; a 20 percent rating was assigned for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

In September 2002, the criteria for evaluating disc disease 
was revised and in September 2003, all disabilities of the 
spine began to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  This latter change did 
not effect the previous change in evaluating disc disease, 
but for other spine disorders, it provided a 10 percent 
rating when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; 
when the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 degrees; 
when there is muscle spasm, guarding, or localized tenderness 
that does not result in an abnormal gait or abnormal spinal 
contour; or when there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
30 degrees or less.  A rating in excess of 40 percent 
requires the presence of unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

As to IVDS, it became rated based on incapacitating episodes 
(periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed by a physician 
and treatment by a physician).  A 10 percent rating is 
assigned when incapacitating episodes have a total duration 
of at least one week but less than 2 weeks during the past 12 
months; a 20 percent rating is assigned when incapacitating 
episodes have a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; and a 40 percent 
rating is assigned when incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  

The veteran reported in October 2003 that she began 
experiencing back spasms while working in supply where she 
was required to lift many heavy boxes and packages.  She 
reported continuing pain and discomfort, reporting that she 
was not able to stand for long periods of time or walk for 
distances without pain.

An MRI of the veteran's spine showed that signal intensity of 
the L5-S1 disc was diminished, and the veteran was diagnosed 
with L5-S1 left disc protrusion.

During the course of her appeal, the veteran has also 
undergone two VA examinations.  

At the first examination in November 2002, the veteran's gait 
and posture were noted to be normal and she had full range of 
motion.  The examiner diagnosed the veteran with mild 
scoliosis.  A neurological examination revealed that the 
veteran was intact to light touch and pinprick, and her motor 
strength was 5/5.  The veteran was able to walk on her tip 
toes and heels.  Straight leg raises were painful on the left 
at 30 degrees but were normal on the right side.  The veteran 
also had some muscle weakness on the left side.

Following a Board remand, the veteran underwent her second 
examination in December 2006.  The examiner indicated that 
the veteran currently used a special lumbar support at work 
as well as a leg rest; and the veteran reported that she had 
lost roughly 3 weeks of work as a result of back pain.  X-
rays were taken and showed a normal lumbar spine.  The 
veteran had an antalgic gait but used no assistive devices.  
Her motor strength was 5/5 except in the left iliopsoas with 
pain that interfered with the veteran effort.  Light touch 
and pinprick sensations were reduced in the left foot and 
leg.  Deep tendon reflexes were 1+ throughout.  There was 
percussion tenderness over the midline lower lumbar spine, 
but no paraspinal spasm was noted.  The veteran had 75 
degrees of flexion, with increased pain beginning at 60 
degrees.  She also had 15 degrees of extension; with pain 
beginning at 5 degrees; 15 degrees of left and right lateral 
flexion without increased pain; and 30 degrees of right and 
left rotation with increased pain at 20 degrees.  Repetitive 
motion caused increased pain, but did not change sensation, 
strength, or coordination.  The examiner diagnosed the 
veteran with chronic low back pain and lumbar radiculopathy 
secondary to a herniated disc at L5-S1.

While the veteran showed intact range of motion at her first 
examination, her second VA examination revealed compensable 
limitation of motion.  Specifically, the veteran had 75 
degrees of forward flexion, and when taking into account 
repetitive motion and pain, forward flexion was reduced to 60 
degrees.  Under the revised rating criteria, limitation of 
forward flexion to 60 degrees warrants a 20 percent rating.  
However, this limitation of motion was only shown as of the 
date of her VA examination in December 2006 (the date is 
obscured in the file); and therefore, a 20 percent rating is 
granted as of the date of the veteran's December 2006 VA 
examination.  

As noted above, the new regulations require consideration of 
both orthopedic and neurologic manifestations of a lumbar 
spine disability.  In this case, the veteran was initially 
rated based on mild impairment of the sciatic nerve.  
However, while the December 2006 VA examination showed a 
decrease in the veteran's range of spinal motion from what 
was seen at the earlier examination, the new examination did 
not show evidence of moderate incomplete paralysis of the 
sciatic nerve.

The veteran has not suggested that she has any bowel or 
bladder impairments as a result of her back disability.  
Additionally, at the most recent examination, the veteran's 
motor strength was 5/5 except in the left iliopsoas, and 
light touch and pinprick sensations were reduced in the left 
foot and leg.  Nevertheless, deep tendon reflexes were 1+ 
throughout; and no paraspinal spasm was noted.

As such, the current medical evidence fails to show moderate 
incomplete paralysis of the sciatic nerve; and a rating in 
excess of the 10 percent that is currently assigned is not 
warranted under Diagnostic Code 8520.

The additional rating criteria, both old and revised, have 
been considered, but a rating in excess of the 20 percent for 
orthopedic and 10 percent for neurologic manifestations of 
the veteran's back pain has not been shown.  

Considering the old criteria for limitation of motion, the 
pain and loss of motion displayed at the veteran's most 
recent examination was mild, or at most moderate.
As such, given the fact that the veteran already receives a 
10 percent rating based on impairment of the sciatic nerve, a 
separate rating would not yield a higher evaluation and a 
simultaneous evaluation under the diagnostic code for IVDS 
would not be permitted as it already contemplates limitation 
of motion and nerve impairment.  See 38 C.F.R. § 4.14.

As to a rating exclusively under the old criteria for IVDS, a 
rating in excess of 20 percent is similarly not available.  
Under the old criteria, a rating in excess of 20 percent 
required severe IVDS with recurring attacks and only 
intermittent relief.  In this case the veteran may have 
missed some work, but only intermittent relief from attacks 
of IVDS has not been shown.  Under the new criteria, while 
the veteran complained of missing roughly three weeks of work 
on account of back pain in the last year, there is no 
indication that bed rest was ever prescribed.  

A higher rating is also not available for a lumbosacral 
strain, as no medical evidence has been presented suggesting 
that the veteran has a lumbosacral strain.

Lastly, it is observed that the veteran stated at her 
December 2006 VA examination that she had not been to see a 
physician recently to treat her back.  As such, the only 
medical evidence during the course of her appeal, other than 
the December 2006 VA examination, is the November 2002 VA 
examination.  However, at the November 2002 examination, no 
limitation of motion was shown.  As such, no orthopedic 
rating would be combinable with the neurological rating 
available at that time.  

Similarly, while the November 2002 examination showed some 
radiating pain, the pain was no worse than what was seen on 
the more recent examination which warranted the 10 percent 
neurologic rating that she was assigned.

The earlier examination did not show any prescribed bed rest, 
and it did not show a diagnosis of a lumbosacral strain.  
There is also no indication that the veterans IVDS was worse 
than mild.  Prior to the 2006 VA examination there was no 
indication that the veteran had missed work on account of her 
back pain.  Furthermore, at the examination in 2002, sensory 
testing was intact to pinprick and light touch; and motor 
testing was 5/5.  As such, the evidence prior to December 
2006 fails to show moderate IVDS under the old criteria.

In sum, the evidence supports a grant of a separate 20 
percent evaluation for the orthopedic manifestations of the 
veteran's back disability from December 2006, but an 
increased rating for its neurologic manifestations is not 
warranted.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above; as well as informing her about how effective dates and 
disability ratings were formulated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

The veteran indicated at her 2006 VA examination that she had 
not sought treatment for her back.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file). Additionally, she 
was offered the opportunity to testify at a hearing before 
the Board, but she declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Effective in December 2006, a separate 20 percent rating for 
the orthopedic manifestations of the veteran's low back 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for neurologic 
manifestations of the veteran's lower back disability is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


